          Case 7:15-cv-07985-KMK Document 425 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELAVON, INC.,

                                  Plaintiff,
                                                                15-CV-07985 (KMK)
                          v.
                                                                       ORDER
 NORTHEAST ADVANCE TECHNOLOGIES
 INC. ET AL,

                                  Defendants.


KENNETH M. KARAS, United States District Judge:

         For the reasons stated on the record at the Oral Argument on February 9, 2021, the Court

denies Plaintiff’s Motion To Disqualify. The Clerk of Court is respectfully requested to

terminate the pending Motion. (Dkt. No. 363.)

         SO ORDERED.

Dated:     February 9, 2021
           White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge
